Citation Nr: 0217763	
Decision Date: 12/09/02    Archive Date: 12/18/02	

DOCKET NO.  97-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand, including as secondary to a service-connected 
laceration scar of the left 5th finger.

2.  Entitlement to service connection for disability of 
the left wrist, including as secondary to a service-
connected laceration scar of the left 5th finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was previously before the Board 
and, in a July 2001 decision, the Board granted the appeal 
on the claim of service connection for right ear hearing 
loss and remanded the remaining issues for additional 
development.  While in remand status, the RO granted 
service connection for bilateral hearing loss by rating 
decision in October 2001.  By rating decision in June 
2002, the RO granted service connection for stomach 
ulcers.  Therefore, the only two remaining issues in 
appellate status involve claims of service connection for 
left wrist and left hand disabilities.  


FINDINGS OF FACT

1.  Left hand disability, including arthritis, was not 
manifested during the veteran's active duty service or for 
many years after separation from service, nor is left hand 
disability, including arthritis, otherwise related to the 
veteran's active duty service. 

2.  Left hand disability, including arthritis, is not 
related to the veteran's service-connected laceration scar 
of the left 5th finger. 

3.  Left wrist disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is left wrist disability 
otherwise related to the veteran's active duty service. 

4.  Left wrist disability is not related to the veteran's 
service-connected laceration scar of the left 5th finger.


CONCLUSIONS OF LAW

1.  Left hand disability was not incurred in or aggravated 
by the veteran's active duty service, nor may arthritis of 
the left hand be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  Left hand disability, including arthritis, is not 
proximately due to or the result of the veteran's service-
connected laceration scar of the left 5th finger.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.310 (2002) 

3.  Left wrist disability was not incurred in or 
aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

4.  Left wrist disability is not proximately due to or the 
result of the veteran's service-connected laceration scar 
of the left 5th finger.  38 U.S.C.A. §§ 1110 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.310 (2002) 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assisting 
provisions set forth in the new law and regulations.  The 
record in this case includes two VA examinations with 
medical opinions by one examiner.  As the record shows 
that the veteran has been afforded a VA examination with 
etiology opinions in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

In an October 2001 letter and within the supplemental 
statement of the case issued in July 2002, the veteran was 
effectively furnished notice of the type of evidence 
necessary to substantiate his claims as well as the type 
of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the veteran has been notified of the 
applicable laws and regulations that set forth the 
criteria for entitlement to service connection for the 
claims at issue.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board, therefore, finds the notice 
requirements of the new law and regulations have been met.

I.  Background

Service medical records do not show arthritis of the left 
hand or a disability of the left wrist.  In March 1966, 
the veteran was treated for a superficial laceration of 
his left pinkie finger.  An injury to the wrist or any 
form of arthritis was not indicated at that time or 
following the veteran's treatment for this disorder.  At 
his separation evaluation in April 1967, the veteran 
specifically denied bone, joint, or other deformity, 
arthritis or rheumatism, lameness, and made no reference 
to either arthritis of the left hand or a left wrist 
injury.  When asked to describe his present health in his 
own words, the veteran stated that to his knowledge he had 
never had any kind of sickness or anything else other than 
a cold or high fever.  Physical examination at that time 
was totally normal.  The veteran specifically denied at 
this time of having had any illness or injury other than 
those noted in the separation report.  He was discharged 
from active service in June 1967.

The veteran filed a claim for a left-hand injury in April 
1994.  Outpatient treatment records obtained by the 
veteran for the RO failed to indicate either arthritis of 
the left hand or a left wrist disorder associated with the 
veteran's active service.  In an October 1996 outpatient 
treatment report, the veteran appears to indicate pain and 
an inability to grip in his left hand.  It appears that 
the veteran brought with him to the examination a letter 
from the Waco RO indicating that he needed to present 
evidence that his left little finger had increased in 
severity.  The evaluation of this disorder failed to 
indicate arthritis or a disability of the left wrist 
associated with the service-connected disorder.  

In his March 1997 notice of disagreement, he disagreed 
with the findings that his arthritis of the left hand and 
wrist were too remote to be connected to the laceration 
scar of his finger.  He indicated that this accident 
occurred while reaching overhead when a piece of tin cut 
his finger.  In his May 1997 substantive appeal, the 
veteran contended that he was entitled to a 10 percent 
evaluation for both arthritis of the left hand and left 
wrist condition.  He indicated the only injuries that 
occurred to him within these extremities were while he was 
serving in the military.

At a hearing held before a hearing officer at the RO in 
September 1998, the veteran testified that during service 
he slipped and injured his hand and wrist.  He indicated 
he felt excruciating pain in his wrist with occasional 
swelling in the left hand.

Additional outpatient records were obtained, including a 
December 1998 outpatient treatment report indicating left 
hand, wrist, and elbow pain over a 1-year period.  In 
November 1998, the RO sought additional treatment records 
in support of the veteran's claim.  Additional medical 
records were obtained.

On VA examination in August 1999, it was noted that the 
veteran had sustained a laceration to the left finger in 
March 1966 while working in the motor pool.  In October 
1996, the veteran had a nerve conduction study performed.  
It was indicated the study did not show any evidence of 
median or ulnar entrapment or neuropathy.  The needle 
examination was limited because of the veteran's low pain 
tolerance.  The examiner stated that it was very unlikely 
that the pain that the veteran is complaining of is what 
they call "causalgia" and should be treated as such.  

On examination, the veteran was also complaining of left 
wrist pain.  He contended that he twisted his left wrist 
during the initial injury in 1966.  Physical examination 
of the left hand revealed good capillary refill.  There 
was no increase in pinprick sensation, vibratory 
sensation, or proprioception.  The veteran had a well-
healed surgical incision in the medial aspect of the 5th 
finger.  There was no decrease in muscle strength.  No 
atrophy was found.  Normal range of motion with some 
slight pain upon flexion of the wrist at approximately 85 
to 90 degrees was reported.  There was normal ulnar nerve, 
ulnar deviation, medial deviation, flexion and extension 
found.  The veteran was diagnosed with a left 5th finger 
status post laceration with pain causing a mild functional 
impairment.

In July 2001, the Board remanded the case to the RO in 
order to assist the veteran in the development of these 
claims.  An additional VA evaluation was performed in 
November 2001.  The veteran reiterated his previous 
contentions regarding his left hand and wrist disorders.  
Physical examination noted the complaints of weakness and 
stiffness to his hands and fingers.  Physical examination 
also revealed the left wrist was negative for deformity, 
redness or swelling.  Mild point tenderness to the distal 
ulnar area of the wrist was indicated.  The veteran had a 
grip strength of 5/5 with repeated gripping.  The 
diagnosis indicated a chronic sprain of the left wrist and 
internal derangement of the bone to the left hand.  

The examiner stated that it was "possible" that the 
chronic left wrist sprain was service connected due to 
trauma secondary to the veteran's history of falling on 
his left wrist in 1966.  A review of the claims folder by 
the examiner had showed that on March 28, 1966, the 
veteran was treated for a superficial laceration of his 
left pinkie finger.  The examiner stated, in pertinent 
part:

This type of injury has no connection 
to his left wrist and hand condition.  
It is highly unlikely that this type of 
injury would cause a chronic pain to 
the veteran's left wrist and hand.

In March 2002, the RO underwent another effort to obtain 
medical records.  Additional medical records were 
obtained.  None of these medical records associated the 
veteran's left hand or wrist disorder with his active 
service or with his service-connected condition.

III.  Analysis

The issue before the Board involves a claim of entitlement 
to service connection. Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or 
more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or 
the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 
(1995).

Turning to the evidence, the Board notes that service 
medical records do not support the veteran's contention 
that he suffered injuries to the left hand or a disability 
of the left wrist during his active service.  Neither 
service nor post-service medical records indicate such 
disorders until many years after the veteran was 
discharged from active service.  The VA examiner who 
conducted the November 2001 examination noted that it was 
"possible" that the chronic left wrist sprain was service 
connected due to trauma secondary to the history of 
falling on the left wrist.  However, there is no 
documentation in the service medical records of any 
injuries to the left hand and/or wrist.  Even more 
significantly, the veteran denied any bone or joint 
problems at the time of his separation examination, thus 
indicating (contrary to his current contentions) that he 
was not experiencing any problems with the left hand or 
wrist at that time.  In other words, there is no 
persuasive evidence that there was any injuries to the 
left hand and/or wrist during service as claimed by the 
veteran.

With regard to the issue of secondary service connection, 
the Board had the veteran evaluated in order to determine 
the etiology of the alleged disorders.  The examiner was 
of the opinion that the injury cited by the veteran had no 
connection to his left wrist and hand condition.  Such a 
medical opinion does not support the veteran's case on a 
secondary service connection basis.  

With regard to the veteran's own contention that these 
disorders are the result of either an active service 
injury or his service-connected disorder, the U.S. Court 
of Appeals for Veterans Claims (Court) has made clear that 
a lay person is not competent to provide probative 
evidence in matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran is a lay person, and lacks the medical expertise 
for his opinions in this matter to be competent evidence.  
In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against service 
connection for left hand and/or left wrist disability.  
There is a total lack of evidence of either a left hand or 
left wrist injury or disorder in service, and competent 
evidence in the form of a medical opinion weighs against a 
finding of service connection secondary to the service-
connected laceration scar of the left 5th finger.



ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

